PER CURIAM:
This claim was submitted to the Court for decision upon a Stipulation entered into by claimant and respondent wherein certain facts and circumstances of the claim were agreed to as follows:
1. On January 6, 2004, claimant was doing preventive maintenance in the District Four Equipment Shop. He was removing a hydraulic cylinder which was leaking. The cylinder slipped out of the nylon choker that was being used to remove it. The *190hydraulic cylinder fell onto his tool box, damaging the drawers, drawer structure and wheel.
2. Respondent was responsible for equipment that claimant was using on the date of this incident.
3. As a result of this incident, claimant’s equipment sustained damage in the amount of $2,400.00.
4. Respondent agrees that the amount of damages as put forth by the claimant is fair and reasonable.
The Court has reviewed the facts of the claim and finds that respondent was negligent in its maintenance of the equipment used to remove the hydraulic cylinder on the date of this incident; that the negligence of respondent was the proximate cause of the damages sustained to claimant’s tool box; and that the amount of the damages agreed to by the parties is fair and reasonable. Thus, claimant may make a recovery for his loss.
Accordingly, the Court is of the opinion to and does make an award in the amount of $2,400.00.
Award of $2,400.00.